—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated April 18, 1997, as denied their motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1) is granted.
The collapse of a ladder that is not braced or secured in any way is a prima facie violation of Labor Law § 240 (1) (see, Chaitovitz, v Lewis, 222 AD2d 392, 393; Bryan v City of New York, 206 AD2d 448, 449; Vessio v Ador Converting & Biasing, 215 AD2d 648; Kinsler v Lu-Four Assocs., 215 AD2d 631). The defendant failed to submit evidence in admissible form to rebut this prima facie showing (see, Zuckerman v City of New York, 49 NY2d 557). Accordingly, the plaintiffs’ motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1) should have been granted. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.